Exhibit 99.2 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION On June 22, 2011, Joy Global Inc. (“Joy Global”) completed the acquisition of LeTourneau Technologies, Inc. (“LeTourneau”) from Rowan Companies, Inc. (“Rowan”), in accordance with the terms of the Stock Purchase Agreement, dated May 13, 2011, between Joy Global and Rowan (the “Agreement”).Pursuant to the terms of the Agreement, Joy Global purchased from Rowan all of the outstanding shares of LeTourneau for an aggregate amount of $1.1 billion, subject to adjustment as provided in the Agreement.The purchase price was funded in part through available cash resources and a new $500 million credit agreement. LeTourneau is comprised of three business segments, drilling products, mining equipment and steel products.On August 29, 2011, Joy Global entered into a Stock Purchase Agreement with Cameron International Corporation (“Cameron”).Pursuant to the terms of this Stock Purchase Agreement, Cameron will acquire all of the outstanding shares of LeTourneau Drilling Systems, Inc, for an aggregate amount of $375 million.At the time of closing, LeTourneau Drilling Systems, Inc. will encompass substantially all of the assets and operations of the drilling products business.The financial impact of the business to be divested has been reflected as assets and liabilities of discontinued operations in the Unaudited Pro Forma Combined Condensed Balance Sheet and excluded from the Unaudited Pro Forma Combined Condensed Statements of Income presented.Joy Global retained ownership of the mining equipment and steel products businesses. The Unaudited Pro Forma Combined Condensed Statements of Income combine the historical financial information of Joy Global and LeTourneau for the six months ended April 29, 2011 and for the year ended October 29, 2010 to illustrate the estimated effect of the acquisition as if it had occurred as of the beginning of the periods presented.The Unaudited Pro Forma Combined Condensed Balance Sheet as of April 29, 2011 combines the historical financial information of Joy Global and the LeTourneau mining equipment and steel products businesses to illustrate the estimated effect of the acquisition on Joy Global’s balance sheet as if the acquisition had occurred on April 29, 2011.The Unaudited Pro Forma Combined Condensed Statements of Income for both periods presented include the period from October 1, 2010 through December 31, 2010 in the LeTourneau and Drilling Products information. The historical financial information has been adjusted to give effect to pro forma matters that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the operating results of the combined company.The Unaudited Pro Forma Combined Condensed Financial Information should be read in conjunction with the accompanying notes to the Unaudited Pro Forma Combined Condensed Financial Information, the audited historical financial statements of Joy Global, as of and for the year ended October 29, 2010 included its Annual Report on Form 10-K, as well as the audited historical consolidated financial statements of LeTourneau as of and for the year ended December 31, 2010 included as an exhibit to this Current Report on Form 8-K/A. The Unaudited Pro Forma Combined Condensed Financial Information has been prepared using the acquisition method of accounting under U.S. generally accepted accounting principles.The Unaudited Pro Forma Combined Condensed Financial Information will differ from our final acquisition accounting for a number of reasons, including the fact that our estimates of fair value are preliminary and subject to change when our formal valuation and other studies are finalized.The adjustments that may occur to the preliminary estimates could have a material impact on the accompanying Unaudited Pro Forma Combined Condensed Financial Information. The Unaudited Pro Forma Combined Condensed Financial Information is presented for information purposes only.It has been prepared in accordance with the regulations of the Securities and Exchange Commission and is not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition at the dates indicated, nor does it purport to project the future financial position or operating results of the combined company. Joy Global Inc. Unaudited Pro Forma Combined Condensed Balance Sheet As of April 29, 2011 (In thousands) Drilling Pro Forma Pro Forma Joy Global LeTourneau Products Adjustments Notes Combined ASSETS Current Assets: Cash and cash equivalents $ $ $ ) $ ) 1, 2 $ Accounts receivable, net ) - Inventories ) 1, 2 Other current assets ) ) Current assets of discontinued operations - - 1, 2 Total Current Assets - ) Property, Plant and Equipment, net ) 1, 2 Other Assets: Other intangible assets, net including goodwill - - 1, 2 Deferred income taxes - - Other non-current assets ) 1, 2 Non-current assets of discontinued operations - - 1, 2 Total Other Assets Total Assets $ $ $
